Citation Nr: 1729921	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-13 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder.

2.  Entitlement to an increased evaluation for a left knee disability, rated as 30 percent disabling prior to December 1, 2011, and as 30 percent disabling from February 1, 2012.

3.  Entitlement to an increased evaluation for medial meniscus tear of the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for medication addiction, to include as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected major depressive disorder, left knee disability, and medial meniscus tear of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In the course of this appeal, the Veteran underwent a left total knee replacement.  Effective December 1, 2011, the RO changed the diagnostic code under which he was being rated from 38 C.F.R. § 4.71a, Diagnostic Code 5260 (for residuals of multiple surgeries of the left knee with traumatic arthritis) to Diagnostic Code 5055 (for left total knee replacement).  He received a temporary total (100 percent) rating from December 1, 2011, through January 30, 2012.  On and after February 1, 2012, he has been in receipt of a 30 percent rating.  Because the Veteran is receiving the maximum possible (100 percent) rating for his left knee disability from December 1, 2011, through January 30, 2012, that period is no longer on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds it necessary to remand these claims so that the Veteran may undergo VA examinations to determine the current severity of his disabilities.  Remand is also necessary to determine whether a separate diagnosis of medication addiction is warranted and, if so, whether such a diagnosis is related to service-connected disabilities.

With respect to the major depressive disorder, the record reflects that the Veteran was last examined in connection with this claim in January 2011.  The claims file contains an April 2015 private medical record noting that the Veteran had tried to commit suicide a couple of months earlier.  In addition, at the time of the prior examination, the Veteran was still employed; this is no longer the case.  Given that this disability appears to have undergone an increase in severity since the January 2011 examination, a remand for a new VA examination is necessary to determine the Veteran's current level of impairment.

The VA examiner who conducts the major depressive disorder examination should also determine whether a diagnosis of medication addiction is warranted and, if so, whether such a disability is related to medication use due to service-connected disabilities. 

With respect to the left knee disability, the Veteran was last examined in January 2011.  Since that time, in December 2011, the Veteran underwent a left total knee replacement.  The Board therefore finds that, in order to obtain a more accurate picture of the Veteran's current level of post-surgery left knee impairment, a remand for a new VA examination is necessary.

With respect to the right knee disability, the Veteran was last examined in January 2011.  The Veteran's representative has indicated a worsening of the right knee disability but has not specified how the disability has worsened.  (See June 2017 Informal Hearing Presentation.)  The Board notes, however, that the Veteran has had general complaints of increases in pain that are no longer being alleviated by medication.  In light of the above, the Board finds it appropriate to remand the right knee claim for examination as well.  

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the remaining claims, as adjudication of those claims may impact the adjudication of the TDIU claim.  Consideration of the TDIU claim is therefore deferred at this time.

While this claim is on remand, the AOJ should obtain and associate with the claims file any relevant VA medical records that are not of record, to include any records that were created after VA's most recent records request in October 2016.  The Veteran should also be given the opportunity to notify VA of any relevant private treatment records that he wishes for VA's assistance in obtaining.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records (including any that were created after VA last obtained the Veteran's records in October 2016) and associate these records with the claims file.

2.  Following completion of the above, afford the Veteran a VA examination to determine (a) the current severity of his major depressive disorder and, (b) whether a diagnosis of medication addiction is warranted and, if so, whether it is etiologically related to the Veteran's service-connected knee disabilities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology of major depressive disorder.  

The examiner should also consider the Veteran's contentions regarding an addiction to pain medication.  The examiner should determine whether a clinical diagnosis pertaining to such belief is warranted and should opine as to whether this addiction is related to the medication he is taking for his service-connected knee disabilities.  

3.  Following completion of the first instruction above, afford the Veteran a VA examination to determine the current severity of his left and right knee disabilities.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.

The examiner should identify and completely describe all current symptomatology.

4.  After completing the above, the Veteran's claims, including his claim of entitlement to a TDIU, should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




